Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication No. 2009/0024055 A1 to Nguyen et al. (hereinafter “Nguyen”) in view of U.S. Patent Application Publication No. 2012/0167672 A1 to Miller (hereinafter “Miller”).


Regarding Claim 1, Nguyen teaches a self-contained device for collecting, transporting and analyzing a plurality of biological specimens (see abstract, paragraph [0030] and Fig. 1 illustrating a device for collecting, shipping and analyzing specimens), said device comprises: 
an outer vessel (see vessel 22, Fig. 1, see paragraph [0031]) having a top opening (see upper open region which is sealed by a cap 36, Fig. 1, see paragraph [0035]), a lateral wall (see inner walls 26, Fig. 1 see paragraph [0032]) and a closed bottom (see closed bottom 33, Fig. 1, see paragraph [0033]); 
a hand-manipulable lid releasably sealing said top opening (see cap 36 having threaded region 37 that screws over threaded region 38, see paragraph [0035] and Fig. 1); 
at least one signaling element contained within said vessel (see strip 29 which is contained within the vessel 22, Fig. 1, see paragraph [0032]); 
a pintle extending upwardly from said closed bottom (see pintle 32, Fig. 1, see paragraph [0033]); 
a vial housed inside said outer vessel (see tubular vessel 12 that is housed inside the outer vessel 22, Fig. 1, see paragraph [0031]).
Even though Nguyen teaches pintle 32 and vial 12, Nguyen does not explicitly teach plurality of pintle and plurality of vials.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use plurality of pintles and plurality of vials, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
In addition, Miller, in the field of multi-fluidic cartridges for sample analysis, teaches that it is known to use plurality of pintle (see paragraph [0050] describing each cavity including a pin at the bottom) and a plurality of vials (see the cartridge comprising a plurality of cavities/pouches as described at paragraph [0050]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate plurality of pintle and plurality of vials of Miller into Nguyen in order to analyze multiple samples at the same time which further allows improved analysis time, efficiency and cost.
Nguyen in view of Miller as modified above further teaches;   
wherein a first one of said vials contains a first liquid specimen (see liquid solution 16, Fig. 1, see paragraph [0031] of Nguyen and/or see paragraph [0044] of Miller stating “a plurality of rupturable fluidic pouches, each containing a different fluid”; 
wherein a second one of said vials contains a second liquid specimen (see modification above, see also paragraph [0044] of Miller describing plurality of pouches containing fluids therein); 
an insert contained within said vessel (see protrusions 40, pin 39 that projects from the cap 36, Fig. 1, see paragraphs [0035] [0038], that can reasonably be considered as the claimed insert); 
wherein said insert (39) pushes all of said vials onto said pintles (see modification above) upon manipulation of said lid (see paragraphs [0036], [0037]), thereby substantially simultaneously puncturing all of said vials and releasing at least one of said liquid specimens onto said at least one signaling element (see paragraph [0040] of Nguyen, see modification above).  
Even though Nguyen teaches protrusions and pin 39 which appears to be integral with the cap, Nguyen may be construed as not explicitly teaching an insert (i.e. a separate structure than the cap). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an insert separate from the cap, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Regarding Claim 2, Nguyen in view of Miller as modified above teaches further comprising:
said first one of said vials (see vial 12 of Nguyen) comprising: 
an open upper end (see open upper end 13, Fig. 1, see paragraph [0031] of Nguyen); 
a stopper (see stopper 14, Fig. 1 of Nguyen) releasably sealing said open upper end (see paragraph [0031] and arrangement at Fig. 1 of Nguyen); 
a hole (see hole 34, Fig. 1, see paragraph [0034] of Nguyen) in said stopper (14) and a frangible barrier (see barrier 35, Fig. 1, see paragraph [0034] of Nguyen) closing said hole (see arrangement at Fig. 1 of Nguyen); 
a bottom end (see bottom end 15, Fig. 1, see paragraph [0031] of Nguyen); 
a drain (see aperture 30, Fig. 1, see paragraph [0033] of Nguyen) in said bottom end (15) and a removable barrier closing said drain (see removable barrier 31, Fig. 1, see paragraph [0033] of Nguyen); and 
a first one of said pintles (32) being oriented to break said removable barrier (31) upon manipulation of said lid (see paragraph [0036] of Nguyen).  

Regarding Claim 3, Nguyen as modified above teaches which further comprises: a pin extending downwardly from said insert (see pin 39, Fig. 1 of Nguyen); wherein a first one of said pins (39) is oriented to break said frangible barrier (35) upon manipulation of said lid (see paragraph [0036] of Nguyen). 
Even though Nguyen teaches a pin (i.e. a single pin) extending downwardly from said insert as indicated above, Nguyen does not explicitly teach a plurality of pins extending downwardly.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use plurality of pins, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding Claim 4, Nguyen in view of Miller as modified above teaches wherein said lid comprises a protrusion having a substantially planar lower surface (see protrusions 40, Fig. 1 of Nguyen). 
Nguyen in view of Miller as modified above teaches the claimed invention except for wherein said lid comprises a protrusion having a substantially planar lower surface bearing against a substantially planar upper surface of said insert, whereby said lid can rotate with respect to said insert while driving said insert axially.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use separate structures for the lid and the insert such that the lid can rotate with respect to the insert, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).  Furthermore, depending on user’s desire, the lid can be rotated with respect to the insert, thus reading on the invention as claimed.

Regarding Claim 5, Nguyen as modified above teaches which further comprises a framework within said vessel defining a plurality of compartments (see modification above, see Fig. 1 of Miller comprising the cartridge having plurality of compartments for arranging the pouches), wherein each compartment can carry a single one of said vials (see modification above).  

Regarding Claim 6, Nguyen as modified above teaches wherein said first one of said vials (12) is coaxially aligned with a first one of said pins (39) and a first one of said pintles (32, see arrangement at Fig. 1 of Nguyen).  

Regarding Claim 7, Nguyen as modified above teaches wherein said first one of said vials (12) further comprises: a specimen collector (see collector 17, Fig. 1) projecting from an under portion of said stopper (14) down to a lower region of said first one of said vials (see arrangement at Fig. 1).  

Regarding Claim 8, Nguyen as modified above teaches wherein said lid (36) comprises a disableable preventer structure (see removable base ring 41, Fig. 1, see paragraph [0038]) preventing said lid (36) from being fully screwed upon said vessel (see paragraph [0038] of Nguyen), and thereby preventing initiation of any puncturing of said vials until said preventer structure is disabled (see paragraph [0038] stating “The cap is prevented from being screwed to its farthest position by a removable base ring 41 which is formed integrally with the cap. A pull-tab 42 allows for convenient peeling off of the ring 41 from the lower edge 43 of the flange 37”, thus reading on the invention as claimed).  

Regarding Claim 9, Nguyen as modified above teaches wherein said first one of said pintles (32) comprises a standoff (see standoff 27, Figs. 1, 4) positioned, shaped and dimensioned to keep a surface section of said closed bottom (33) apart from a surface section of said first one of said vials (12, see arrangement at Fig. 1 and paragraph [0033] of Nguyen).  

Regarding Claim 10, Nguyen teaches a specimen collection and examination device (see abstract, see Fig. 1) which comprises: 
a first vial comprising a first specimen (see tubular vessel 12 comprising solution 16, Fig. 1, see paragraph [0031]).
Even though Nguyen teaches a first vial 12 as indicated above, Nguyen does not explicitly teach a second vial comprising a second specimen.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second vial, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
In addition, Miller, in the field of multi-fluidic cartridges for sample analysis, teaches that it is known to use a plurality of vials (see the cartridge comprising a plurality of cavities/pouches as described at paragraph [0050]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate plurality of vials of Miller into Nguyen in order to analyze multiple samples at the same time which further allows improved analysis time, efficiency and cost.
 Nguyen in view of Miller as modified above further teaches;  
a vessel nesting said first and second vials (see modification above, see vessel 22, Fig. 1, paragraph [0031] of Nguyen and/or cartridge comprising cavities/pouches 10, 11, 12, Fig. 1 of Miller), said vessel (22 of Nguyen) having an open top (see upper open region which is sealed by a cap 36, Fig. 1, see paragraph [0035] of Nguyen) and a closed bottom (see closed bottom 33, Fig. 1, see paragraph [0033] of Nguyen); 
at least one signaling element held in said vessel (see strip 29 which is contained within the vessel 22, Fig. 1, see paragraph [0032] of Nguyen); 
a lid (see cap 36, Fig. 1 of Nguyen) sealing said open top (see arrangement at Fig. 1, see paragraph [0035] of Nguyen); and, 
a puncturing structure within said vessel (see pintle 32, Fig. 1, see paragraph [0033] of Nguyen);  
wherein said puncturing structure (32) punctures said vials upon manipulation of said lid (see paragraphs [0036], [0037], [0040] of Nguyen).  

Regarding Claim 11, Nguyen in view of Miller as modified above teaches which further comprises: 
said first vial (see vial 12 of Nguyen) comprising: 
a first open upper end (see open upper end 13, Fig. 1, see paragraph [0031] of Nguyen) and a first closed bottom end (see closed bottom end 15, Fig. 1); 
a first stopper (see stopper 14, Fig. 1 of Nguyen) shaped and dimensioned to seal said first upper end (see paragraph [0031] and arrangement at Fig. 1 of Nguyen); 
said first bottom end (15) having a first aperture (see aperture 30, Fig. 1, see paragraph [0033] of Nguyen) and a first removable barrier (see removable barrier 31, Fig. 1, see paragraph [0033] of Nguyen) sealing said first aperture (see arrangement at Fig. 1); 
said second vial comprising (see modification above): 
a second open upper end and a second closed bottom end; a second stopper shaped and dimensioned to seal said second upper end; said second bottom end having a second aperture and a second removable barrier sealing said second aperture (see modification above, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second vial comprising the same structures as the first vial, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977)); and, 
wherein said puncturing structure comprises at least two pintles extending upwardly from said closed bottom in alignment with said first and second apertures (see pintle 32 and arrangement at Fig. 1 of Nguyen, see modification above).  

Regarding Claim 12, Nguyen in view of Miller as modified above teaches which further comprises: 
an insert contained within said vessel (see protrusions 40, pin 39 that projects from the cap 36, Fig. 1, see paragraphs [0035] [0038] that can reasonably be considered as the claimed insert); 
said first stopper (14) comprising a first hole (see hole 34, Fig. 1, see paragraph [0034] of Nguyen) and a first frangible barrier (see barrier 35, Fig. 1, see paragraph [0034] of Nguyen) sealing said first hole (see arrangement at Fig. 1 of Nguyen); 
said second stopper comprising a second hole and a second frangible barrier sealing said second hole (see modification above, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second stopper comprising the same structures as the first stopper, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977)); 
a first pin and a second pin projecting from an under section of said insert in alignment with said first and second holes (see pin 39, Fig. 1, see modification above).  

Regarding Claim 13, Nguyen in view of Miller as modified above teaches wherein said frangible barriers (35) and said removable barriers (31) are simultaneously broken by manipulation of said lid (see paragraph [0040] of Nguyen).  

Regarding Claim 14, Nguyen in view of Miller as modified above teaches a standoff (see standoff 27, Figs. 1, 4) positioned, shaped and dimensioned to keep an outer surface section of said closed bottom (33) apart from an inner surface section of said first vial (12, see arrangement at Fig. 1 and paragraph [0033] of Nguyen).  

Regarding Claim 15, Nguyen teaches a method for simultaneously analyzing a plurality of biological specimen (see the self-contained device for collecting, transporting and analyzing biological specimens described in the abstract, paragraph [0006], see Fig. 1), said method comprises: 
selecting a vessel (see vessel 22, Fig. 1, see paragraph [0031]) having a top opening (see upper open region which is sealed by a cap 36, Fig. 1, see paragraph [0035]), a lateral wall (see inner walls 26, Fig. 1 see paragraph [0032]) and a closed bottom (see closed bottom 33, Fig. 1, see paragraph [0033]) enclosing an inner chamber (see inner chamber at, Fig. 1, see paragraph [0031]); 
loading of specimen container (see tubular vessel 12, Fig. 1) into said inner chamber (see arrangement at Fig. 1, see paragraph [0031]).
Even though Nguyen teaches container 12 as indicated above, Nguyen does not explicitly teach plurality of specimen containers.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use plurality of specimen containers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
In addition, Miller, in the field of multi-fluidic cartridges for sample analysis, teaches that it is known to use a plurality of containers (see the cartridge comprising a plurality of cavities/pouches as described at paragraph [0050]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate plurality of containers/pouches of Miller into Nguyen in order to analyze multiple samples at the same time which further allows improved analysis time, efficiency and cost.
 Nguyen in view of Miller as modified above further teaches;   
rotating a hand-manipulable threaded lid (see threaded cap 36, Fig. 1, see paragraph [0035]) onto said top opening (see arrangement at Fig. 1); 
wherein said rotating comprises: 
puncturing simultaneously said specimen containers (see modification above, see also paragraph [0040] of Nguyen); and, 
allowing a flow of liquid solutions carrying specimens onto one or more test signaling elements (see paragraph [0040], see also strips 29 and arrangement at Fig. 1).  

Regarding Claim 16, Nguyen in view of Miller as modified above teaches wherein said puncturing comprises (see modification above): moving said specimen containers (12) axially onto a plurality of pintles within said inner chamber (see modification of claims 1 and 15 above); and driving an insert having a plurality of pins axially against said specimen containers (see modification of claims 1 and 15 above).  

Regarding Claim 17, Nguyen in view of Miller as modified above teaches the claimed invention except for wherein said driving comprises: sliding a lower planar surface of said lid against an upper planar surface of said insert.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use separate structures for the lid and the insert, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).  Furthermore, depending on user’s desire, the lid can be slid against the insert, thus reading on the invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 accompanying this office action which comprises the following references:	
Cortelazzo (U.S. 2010/0124517 A1) teaches device for performing rapid on-site tests of biological fluids comprising plurality of compartments.
Fernandes (U.S. 2007/0185410 A1) teaches multiple collection kit for stool laboratory examination.
Gombrich et al. (U.D. 5,652,143) teaches dual chamber blood culture bottle with break seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855